SNELL, Justice
(special concurrence).
I concur in the result reached by the majority, but I write separately to clarify an issue that the parties addressed in their briefs and which has not been adequately addressed by the majority opinion. The majority opinion briefly discusses the issue of when the judicially-created automatic stay arises. The opinion states that the rule from our decision in Banke is “that an automatic stay arises when determinations necessary to that process are committed to arbitration by a collective bargaining agreement.” .This statement slightly misconstrues our holding in Banke and necessitates clarification as to when the automatic stay on statutory termination procedures arises in the face of a grievance filed by an employee.
Iowa Code section 279.13(2) provides that a contract with a teacher “shall be automatically continued ... except as modified or terminated by mutual agreement of the board of directors and the teacher or as terminated in accordance with the provisions specified in this chapter.” Iowa Code § 279.13(2). Chapter 279 provides for termination of a teacher’s contract by the board of directors after a recommendation of termination by the superintendent and a private hearing, if requested by the teacher. Id. § 279.15. In some instances, however, the statutory procedure for termination outlined in chapter 279 is not the exclusive remedy for a teacher threatened with termination. See Waterloo Educ. Ass’n v. Waterloo Community Sch. Dist. 372 N.W.2d 267, 268 (Iowa 1985); Shenandoah Educ. Ass’n v. Shenandoah Community Sch. Dist., 337 N.W.2d 477 (Iowa 1983).
In a series of cases, our court found that arbitration may be an alternative remedy if the collective bargaining agreement between the school district and the local education association so provides. Waterloo, 372 N.W.2d at 268. However, only those matters specified as subject to arbitration in the master agreement between the local education association and the school district are subject to arbitration as a right of the employee. See Atlantic Educ. Ass’n v. Atlantic Community Sch. Dist., 469 N.W.2d 689, 691-92 (Iowa 1991). For example, in Atlantic, the court found that an employee’s assertion of arbitration rights regarding a termination recommendation was improper. Id. The court noted that, the bargaining agreement involved did not “clearly provide for arbitration of grievances concerning performance evaluations that result in termination recommendations.” Therefore, the school district in Atlantic acted properly in refusing to stay the chapter 279 termination proceedings pending arbitration. Id.
In 1993, our court followed the holding in Atlantic by finding that an automatic stay of termination proceedings arises when a teacher files an arbitrable grievance under the local education association’s collective bargaining agreement. Board of Dirs. v. Banke, 498 N.W.2d 697, 700 (Iowa 1993). We noted in Banke, however, that under the rule set forth in Atlantic “the ‘automatic stay is contingent on whether the decision to terminate the teacher is arbitrable under the collective bargaining agreement.” Id. at 700 n. 2 (citing Atlantic, 469 N.W.2d at 691).
The majority’s statement that Banke stands for the proposition that an automatic stay of the statutory termination procedures arises when determinations necessary to that process are committed to arbitration by a collective bargaining agreement is inaccurate when viewed in light of the language of our prior decisions. Based on the language in Banke and other prior cases, the automatic stay does not arise unless the decision or recommendation to terminate is arbitrable under the collective bargaining agreement. See Banke, 498 N.W.2d at 700 n. 2; Atlantic, 469 N.W.2d at 691 (citing Shenandoah, 337 N.W.2d at 480). If the termination decision is not arbitrable, then the termination proceedings under chapter 279 take precedence. Atlantic, 469 N.W.2d at 691.
The matter of arbitrability is a legal issue which the court must determine through interpretation and construction of the collective bargaining agreement between the association and the district. Id. (citing Iowa City Community Sch. Dist. v. Iowa City Educ. Ass’n, 343 N.W.2d 139, 141 (Iowa 1983)). The master agreement between the Eddyville-Blakesburg School District and the local education association for 1993-94 governs the *586issue of arbitrability. The terms of the agreement are incorporated into every teacher’s contract. Article VI of the agreement delineates the grievance procedure and defines a grievance as, “an alleged violation, misinterpretation or misapplication of any of the specific provisions of this Agreement.” Article XII of the agreement provides the procedure to be utilized in evaluating employees covered by the agreement. Section F of Article XII provides that an “employee has the right to file [a] grievance [regarding an evaluation] only in the case of an overall unsatisfactory evaluation.” There is no article in the agreement, however, providing a right to file a grievance when a recommendation to terminate is issued.
In Waterloo, this court required a school district to arbitrate its decision to terminate a teacher’s contract when the contract expressly provided that an employee had a right to elect to file a grievance if the employee questioned the good and proper cause of discharge. Waterloo, 872 N.W.2d at 267. In the instant case, the agreement does not provide for arbitration of a termination recommendation or decision. Under the foregoing analysis, the Board could have held the termination hearing prior to the outcome of the grievance procedure because the decision to terminate was not arbitrable under the agreement.
Andersen argues that the chapter 279 proceedings should be stayed whenever the grievance filed “would impact the termination proceedings.” This reading of the applicable precedent is significantly broader than our actual holdings in Banke and Atlantic, which state that the stay is contingent on whether the decision to terminate is arbitra-ble under the applicable bargaining agreement. See Banke, 498 N.W.2d at 700; Atlantic, 469 N.W.2d at 691.
Furthermore, the Board could have made its decision to terminate Andersen without the evaluation. The majority opinion states that an automatic stay should arise when determinations necessary to the termination process are committed to arbitration. The issues of the fairness of the evaluation and the recommendation to terminate are not so intertwined that the decision to terminate could not be made without a finding by the arbitrator as to the fairness and accuracy of the evaluation. I see no reason to modify our prior holdings that the automatic stay is contingent upon whether the issue, in this case the recommendation to terminate, is arbitrable under the applicable collective bargaining agreement.
To extend the holding of our prior eases to mandate a stay when a grievance is filed that may impact the termination proceedings would seriously hamper the ability of school districts to effectively manage teaching personnel and eliminate unsatisfactory teachers from its ranks. If such a construction were given to our prior decisions, many more instances like that in the case at bar would arise, in which arbitration cannot be completed prior to the beginning of a new school year. Such a result would be unfair to both school districts and teachers. As Andersen argues, she was placed in contractual limbo at the start of the new school year because her grievance and termination procedures were not completed prior to that time. Requiring a stay of termination procedures when nearly any grievance is filed would only worsen this problem. Furthermore, if the local education association desires a provision requiring arbitration of a termination recommendation prior to initiation of chapter 279 proceedings, it could attempt to negotiate with the school district under Iowa Code chapter 20 for such a provision. A court should not modify or amend a collective bargaining agreement freely negotiated between a district and an education association. This court has recognized the importance of the chapter 279 termination procedure to school districts and acknowledged that some latitude must be granted to school districts to exercise this power without the imposition of a mandatory stay whenever a teacher files a grievance, in the absence of a specific arbitration requirement in the collective bargaining agreement.